Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on March 27, 2020.

Claims 1-20 are pending.
 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weissman et al (U.S. Pub. No. 2019/0324865).

With respect to claims 1, 8 and 15, Weissman et al teaches 
identify storage resources of a backup facility that maintains a database, the backup facility associated with one or more storage arrays that provide the storage resources for the database ([0004] storage arrays, an active array controller typically handles replication tasks); 
identify a set of consistency groups defined amongst the storage resources ([0050] Referring back to FIG. 2 at block 205 the policy group process generates and maintains multiple policy groups.  In addition to the membership selection pattern for each policy group, the policy group process also maintains a replication schedule for each policy group.  In an embodiment, the replication schedule includes a snapshot-generation schedule defining when to generate consistent snapshots for virtual machines within a policy group and a snapshot-copy schedule defining when to replicate the generated snapshots from the primary cluster 102 to the secondary cluster 152); 
determine, for each of the consistency groups, a type of replication implemented by the storage array providing the storage resources of the consistency group ([0050] group, the policy group process maintains a replication schedule for each policy group); 

create a set of sequential bookmarks associated with the first group set, the set of sequential bookmarks identifying a sequence of point-in-time copies of data stored within the storage resources of the first group set ([0092] cluster 102 may be able to increase aggregate replication throughput by either adding additional compute nodes to the primary cluster 102 or increasing the resources on each compute node within the primary cluster 102); 
create a parallel bookmark associated with the second group set, the parallel bookmark identifying a particular point-in-time copy of data stored within storage resources of the second group set ([0026] point-in-time bookmark describing the time at which a snapshot is to be generated on the state of data for each of the virtual machines of interest point-in-time bookmark describing the time at which a snapshot is to be generated on the state of data for each of the virtual machines of interest, [0077] Virtual machine data is copied from compute nodes within the primary cluster 102 to one or more target compute nodes 172 and 174 within the secondary cluster 152 using 
initiate a data protection operation associated with the database based on the set of sequential bookmarks or the parallel bookmark ([0060] point-in-time that each of the compute nodes 122-126 are to generate a point-in-time bookmark for the desired snapshot).

With respect to claims 5, 12 and 19, Weissman et al teaches initiate a quiesce operation for the database prior to creating the set of sequential bookmarks and the parallel bookmark; and initiate an unquiesce operation for the database after creating the set of sequential bookmarks and the parallel bookmark ([0061] snapshot process is able to run in the background using the point-in-time bookmark to set the boundaries for the data).

 With respect to claims 6, 13 and 20, Weissman et al teaches parallel bookmark associated with the second group set comprises a single bookmark (snapshot process is able to run in the background using the point-in-time bookmark to set the boundaries for the data).

With respect to claims 7 and 14, Weissman et al teaches identifying, using a command associated with the backup facility, a world wide name (WWN) of the storage resources associated with the backup facility ([0016] group has a replication schedule that defines when to trigger a replication event and a membership selection pattern that is used to determine which virtual machines belong to which policy group.  The membership selection pattern may include name-based criteria, attribute-based criteria, or both.  Name-based criteria and attribute-based criteria).   

Allowable Subject Matter

Claims 2-4, 9-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assist from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163